




Exhibit 10(n)
KIMBERLY-CLARK CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT
AWARD AGREEMENT




This Award, granted on ________________, by Kimberly-Clark Corporation, a
Delaware corporation (hereinafter called the “Corporation”), to ________________
(the “Participant”) is subject to the terms and conditions of the 2011 Equity
Participation Plan (the “Plan”) and the Award Agreement, including any
country-specific terms and conditions contained in Appendix A to this Award
Agreement.
W I T N E S S E T H:


WHEREAS, the Corporation has adopted the Plan to encourage those employees who
materially contribute, by managerial, scientific or other innovative means, to
the success of the Corporation or of an Affiliate, to acquire an ownership
interest in the Corporation, thereby increasing their motivation for and
interest in the Corporation’s and its Affiliate's long-term success;


NOW, THEREFORE, it is agreed as follows:


1.
Number of Share Units Granted. The Corporation hereby grants to the Participant
Performance Restricted Stock Units (“PRSUs”) at the target level of ______ (the
“Target Level”), subject to the terms, conditions and restrictions set forth
herein and in the Plan, and the Corporation's attainment of the Performance
Goals established by the Committee as set forth on Appendix A-1. The actual
number of PRSUs earned by the Participant at the end of the Restricted Period
may range from 0 to 200% of the Target Level.



2.    Transferability Restrictions.


(a)
Restricted Period. During the Restricted Period, the Participant may not sell,
assign, transfer, or otherwise dispose of, or mortgage, pledge or otherwise
encumber the Award, and any such attempted sale, assignment, transfer, pledge or
disposal shall be void. Except as provided under paragraph 2, the Award,
including any accrued dividend equivalents, shall be subject to forfeiture until
the end of the Restricted Period. Participant becomes 100% vested in the number
of PRSUs earned based on attainment of the Performance Goal at the end of the
Restricted Period as approved and authorized by the Committee.



The Restricted Period shall begin on the date of the granting of this Award, and
shall end on April 29, 2018. Holders of Awards shall have none of the rights of
a shareholder with respect to such shares including, but not limited to, any
right to receive dividends in cash or other property or other distribution or
rights in respect of such shares except as otherwise provided in this Agreement,
nor to vote such shares as the record owner thereof.


During each year in the Restricted Period, the Participant will not be paid
dividend equivalents on the unvested PRSUs but the Participant will receive a
credit equal to dividends declared on the Corporation’s Common Stock which will
be reinvested in additional PRSUs at the then fair market value of the
Corporation’s Common Stock on the date dividends are paid, and the additional
PRSUs will be accumulated and paid if and when the PRSUs vest, based on the
actual number of PRSUs that vest. In the case of dividends paid in property
other than cash, the amount of the dividend shall be deemed to be the fair
market value of the property at the time of the payment of the dividend, as
determined in good faith by the Corporation. The Corporation shall not be
required to segregate any cash or other property of the Corporation.


(b)
Termination of Employment. Participant shall forfeit any unvested Award,
including any accrued dividend equivalents, upon termination of employment
unless such termination (i) is due to a Qualified Termination of Employment, or
(ii) if more than six months after the Grant Date, due to death, Retirement,
Total and Permanent Disability, or the shutdown or divestiture of a business
unit. A termination of employment shall not be deemed to have occurred while a
Participant is on military leave or other bona fide leave of absence if




--------------------------------------------------------------------------------




the period of such leave does not exceed six months, or if longer, so long as
the Participant retains a right to reemployment with the Corporation or an
Affiliate under an applicable statute or by contract. For purposes of this
subparagraph, a leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Participant will return to perform
services for the Corporation or an Affiliate. If the period of leave exceeds six
months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period.
Notwithstanding the foregoing sentence, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Participant to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence is substituted for
such six-month period in determining whether a termination of employment shall
be deemed to have occurred. A termination of employment with the Corporation or
an Affiliate to accept immediate reemployment with the Corporation or an
Affiliate likewise shall not be deemed to be a termination of employment for
purposes of the Plan. A Participant who is classified as an intermittent
employee shall be deemed to have a termination of employment for purposes of the
Plan.


(c)
Death, Retirement, or Total and Permanent Disability. In the event that more
than six months after the Grant Date the Participant’s termination of employment
is due to death or Total and Permanent Disability, it shall result in pro rata
vesting in the number of PRSUs earned. This pro rata vesting shall be determined
based on the Target Level of PRSUs (including any accrued dividend equivalents
accumulated pursuant to Section 2(a)) (1) prorated for the number of full months
of employment during the Restricted Period prior to the Participant’s
termination of employment, multiplied by (2) the Performance Goal percentage as
approved and authorized by the Committee at the end of the Restricted Period.
Any fractional share of the Corporation resulting from such a prorated award
shall be rounded to the nearest whole share and shall be paid within 70 days
following the end of the Restricted Period. In the event that more than six
months after the Grant Date the Participant’s termination of employment is due
to Retirement it shall result in 100% vesting in the number of PRSUs earned
based on attainment of the Performance Goal at the end of the Restricted Period
as approved and authorized by the Committee, and such Award shall be paid within
70 days following the end of the Restricted Period.



Notwithstanding this Section 2(c), if the Corporation receives an opinion of
counsel that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that would likely result in the favorable Retirement
treatment that applies to the PRSUs under this Section 2(c) being deemed
unlawful and/or discriminatory, then the Corporation will not apply the
favorable Retirement treatment and PRSUs will be treated as they would under the
rules that apply if the Participant’s employment with the Corporation or an
Affiliate ends for any other reason, as applicable.


(d)
Shutdown or Divestiture. In the event that more than six months after the Grant
Date the Participant’s termination of employment is due to the shutdown or
divestiture of the Corporation’s or its Affiliate’s business it shall result in
pro rata vesting in the number of PRSUs earned. This pro rata vesting shall be
determined based on the Target Level of PRSUs (including any accrued dividend
equivalents accumulated pursuant to Section 2(a)) (1) prorated for the number of
full years of employment during the Restricted Period prior to the Participant’s
termination of employment, multiplied by (2) the Performance Goal percentage as
approved and authorized by the Committee at the end of the Restricted Period.
Any fractional share of the Corporation resulting from such a prorated award
shall be rounded to the nearest whole share and shall be paid within 70 days
following the end of the Restricted Period.



(e)
Qualified Termination of Employment. In the event of a Qualified Termination of
Employment the Award which would have otherwise been forfeited will be handled
consistent with subsection 14(b) of the Plan and shall be paid within 10 days
following the last day of employment of the Participant with the Corporation.
Notwithstanding anything in this Agreement to the contrary, the payment of an
Award to a Key Employee who has separated from service due to a Qualified
Termination of Employment shall be made at the earlier of the first day of the
seventh month following the date of separation from service or the end of the
Restricted Period. A Key Employee is any Participant who meets the definition of
a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations promulgated thereunder.



(f)
Payment of Awards. The payment of the Award, including any accrued dividend
equivalents accumulated pursuant to Section 2(a), shall be made in shares of
Common Stock. Except as may otherwise be provided in


2

--------------------------------------------------------------------------------




subparagraph 2(e), the payment of an Award shall be made within 70 days
following the end of the Restricted Period.


(g)
Payment of Withholding Taxes. No shares of Common Stock, nor any cash payment,
may be delivered under this Award, unless prior to or simultaneously with such
issuance, the Participant or, in the event of his death, the person succeeding
to his rights hereunder, shall pay to the Corporation or an Affiliate, as
applicable, such amount as the Corporation advises is required under applicable
federal, state or local laws to withhold and pay over to governmental taxing
authorities in relation to this Award. The Corporation may, in its discretion,
withhold payment of required withholding taxes with cash or shares of Common
Stock which otherwise would be delivered following the date of vesting of the
Award under this paragraph 2.



3.
Nontransferability. Neither the Award nor the Participant’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Participant (i) by will, or (ii) by the laws of descent and distribution.



4.
Compliance with Law. No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Participant will not
constitute a violation of the U.S. Securities Act of 1933, as amended. As a
condition of this Award, the Participant shall, if requested by the Corporation,
submit a written statement in form satisfactory to counsel for the Corporation,
to the effect that any shares received under this Award shall be for investment
and not with a view to the distribution thereof within the meaning of the U.S.
Securities Act of 1933, as amended, and the Corporation shall have the right, in
its discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.



The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained. The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.


The Participant is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Participant to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any. Neither the Corporation
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation or
its Affiliates be liable for any fines or penalties the Participant may incur
for failure to obtain any required approvals, permits or licenses or to make any
required notices.


5.
No Right of Continued Employment. The granting of this Award does not confer
upon the Participant any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Participant whenever the interest of the Corporation
or its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Participant under this Award.



6.
Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.



7.
Inalienability of Benefits and Interest. This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.



8.
Delaware Law to Govern. The Plan is governed by and subject to the laws of the
United States of America. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.




3

--------------------------------------------------------------------------------




9.
Purchase of Common Stock. The Corporation and its Affiliates may, but shall not
be required to, purchase shares of Common Stock of the Corporation for purposes
of satisfying the requirements of this Award. The Corporation and its Affiliates
shall have no obligation to retain and shall have the unlimited right to sell or
otherwise deal with for their own account, any shares of Common Stock of the
Corporation purchased for satisfying the requirements of this Award.



10.
Notices. Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Participant under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation's records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government or any equivalent non-U.S. postal service.



11.
Changes in Capitalization. In the event there are any changes in the Common
Stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.



12.
Effect on Other Plans. All benefits under this Award shall constitute special
incentives and shall not affect the level of benefits provided to or received by
the Participant (or the Participant's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate. This Award shall not
be construed to affect in any way the Participant's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.



13.
Discretionary Nature of Award. The grant of an Award is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future. Future grants, if any, will be at the
sole discretion of the Corporation, including, but not limited to, the timing of
any grant, the number of PRSUs and vesting provisions. The value of the Award is
an extraordinary item outside the scope of the Participant’s employment
contract, if any. As such, the Award is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.



14.
Data Privacy. The Participant hereby authorizes their employer to furnish the
Corporation (and any agent of the Corporation administering the Plan or
providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Participant waives any data privacy rights such Participant
might otherwise have with respect to such information.



15.
Conflict with Plan. This Award is awarded pursuant to and subject to the Plan.
This Agreement is intended to supplement and carry out the terms of the Plan. It
is subject to all terms and provisions of the Plan and, in the event of a
conflict, the Plan shall prevail.



16.
Successors. This Award Agreement, including but not limited to the
non-competition obligations described in Section 19 below, shall be binding upon
and inure to the benefit of any successor or successors of the Corporation.



17.
Amendments. The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the Common Stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the U.S. Securities Act of 1933, as
amended, the U.S. Securities Exchange Act of 1934, as amended (including rule
16b-3 thereof).



18.
Defined Terms. Terms which are capitalized are defined herein or in the Plan and
have the same meaning set forth in the Plan, unless the context indicates
otherwise.



19.
Non-Competition Provisions For U.S. Participants Only.



(a)    During the term of the Participant’s employment and for a period of two
(2) years following the termination of employment, regardless of the reason for
or the manner of termination, unless otherwise

4

--------------------------------------------------------------------------------




prohibited by state law, the Participant agrees that the Participant shall not,
without the written consent of the Corporation, within the United States of
America, either directly or indirectly, undertake for a Competitor to perform
duties and responsibilities that are the same or substantially similar to those
duties and responsibilities that the Participant undertook for the Corporation
or an Affiliate, relating to the research, development, production, sales and/or
marketing of any health or hygiene product (“Business of the Corporation”)
competitive with any health or hygiene product for which the Participant had
research, development, production, sales and/or marketing duties or
responsibilities during the two (2) year period prior to the end of the
Participant’s employment. As used herein, “Competitor” means any business that
is the same or substantially the same as the Business of the Corporation
anywhere in the United States. Provided, however, the foregoing restriction
shall not apply if the Participant resides and/or primarily works in the State
of California.


(b)    During the period of two (2) years following termination of the
Participant’s employment with the Corporation or an Affiliate, the Participant
agrees to notify the Corporation in writing prior to accepting new employment,
or engaging in any other activity which may violate this Agreement, and the
Participant agrees to provide in such notice information concerning the
anticipated new employment or activity, including, but not limited to: name of
employer; address of employer; name of new team leader; job title; and scope and
responsibilities of the new position. The Participant recognizes that such duty
of notification is absolute and is not affected by the Participant’s belief that
such employment may perhaps not violate this Agreement or otherwise be unfairly
competitive with the Corporation. The Participant’s written notice should be
addressed to General Counsel, Attention: Noncompetition and Confidentiality
Agreement, Kimberly-Clark Corporation, 351 Phelps Drive, Irving, TX 75038.
Provided, however, the foregoing notice requirement shall not apply if the
Participant resides and/or primarily works in the State of California.


(c)    During the period of two (2) years following termination of the
Participant’s employment with the Corporation or an Affiliate, the Participant
shall provide a copy of Section 19 of this Agreement to each new employer before
starting in any new employment. The Participant agrees that the Corporation may
notify any third party about the Participant’s obligations under Section 19 of
this Agreement until such obligations are fulfilled.


(d)    If any provision of this Section 19 is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
provision shall be deemed to be severed from the Agreement and such invalidity,
illegality or unenforceability will not affect any other provision of the
Agreement, all of which shall remain valid and enforceable. Notwithstanding the
foregoing, if a court of competent jurisdiction determines that the covenants
contained in this Section 19 are unenforceable because they are overbroad in
some respect, to the full extent permitted by applicable law, the court should
revise or reform any aspect of this Section 19 so as to make the scope of such
Section 19 as broad as can be enforced under applicable law.


(e)    In the event of an anticipated or actual breach by the Participant of
this provision, the Participant acknowledges and agrees that damages would not
be an adequate remedy to compensate the Corporation for the harm to the business
of the Corporation and, in such event, agrees that the Corporation shall be
entitled to a temporary restraining order and to temporary injunctive relief to
prevent or terminate such anticipated or actual breach, provided, however, that
nothing in this Agreement shall be construed to limit any permanent relief to
which the Corporation may be entitled or the damages otherwise recoverable by
the Corporation in any such event.


(f)    If the Participant violates any aspect of this provision, or any duty of
loyalty or confidentiality imposed by law, in addition to any damages that the
Participant may be required to pay, the Participant understands and agrees that
the Participant shall be required to reimburse the Corporation for all its costs
incurred to enforce this Agreement, including but not limited to, all attorneys’
fees.


20.
Acceptance of Award Terms and Conditions. A Participant has until the end of the
one hundred twenty (120) day period beginning from the Grant Date of this Award
to accept this Award Agreement. If the Participant does not accept this Award
Agreement on or before the end of such one hundred twenty (120) day period then
the grant of the Award, as set forth in Section 1, shall not be binding on and
shall be voidable by the Corporation, in which case it shall have no further
force or effect.



Acknowledgment of Conditions


I understand, acknowledge and agree to the following conditions with respect to
the Award granted to me under the Plan:

5

--------------------------------------------------------------------------------




•
The Plan is established voluntarily by the Corporation, is discretionary in
nature and may be modified, amended, suspended, cancelled or terminated at any
time, to the extent permitted by the Plan. The grant of an Award is a voluntary
and occasional benefit and does not create any contractual or other right to
receive an Award or benefits in lieu of an Award in the future, even if the
Awards have been granted in the past. Future grants, if any, will be at the sole
discretion of the Corporation, including, but not limited to, the timing of any
grant, the number of Awards, vesting provisions and the exercise price.



•
My participation in the Plan is voluntary. Participation in the Plan will not
create a right to further employment with my actual employer (the “Employer”)
and shall not interfere with the ability of the Employer to terminate my
employment relationship at any time. Further, the Award and my participation in
the Plan will not be interpreted to form an employment contract or relationship
with the Corporation or any Affiliate.



•
The Award and the shares of Common Stock subject to the Award, and the income
and value of same, are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Corporation or, if
different, the Employer, and which are outside the scope of my employment
contract, if any, and are not intended to replace any pension rights or
compensation. As such, the Award, and the income and value of same, are not part
of normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension, retirement or welfare benefits or similar
payments and in no event shall be considered as compensation for, or relating in
any way to, past services for the Corporation, the Employer or any other
Affiliate.



•
Unless otherwise agreed with the Corporation, the Award and shares of Common
Stock subject to the Award, and the income and value of same, are not granted as
consideration for, or in connection with, any service I may provide as a
director of any Affiliate.



•
The future value of the underlying shares of Common Stock is unknown,
indeterminable, and cannot be predicted with certainty.



•
The Award will be subject to any policy adopted by the Corporation relating to
the recovery of such Award to the extent it is determined that the Performance
Goals were not actually achieved.



•
No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from termination of my employment by the Corporation or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, to which I am
otherwise not entitled, I irrevocably agree never to institute any claim against
the Corporation, the Employer or any other Affiliate, waive my ability, if any,
to bring any such claim, and release the Corporation, the Employer and all other
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, I shall be deemed irrevocably to have agreed not to pursue such a
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claims.



•
In the event of termination of my employment (whether or not in breach of local
labor laws and except as otherwise explicitly provided in the Award Agreement of
the Plan), my right to receive PRSUs and vest in the Award under the Plan, if
any, will terminate effective as of the date that I am no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Committee shall have the exclusive discretion
to determine when I am no longer actively employed for purposes of the Award
(including whether I may still be considered employed while on a leave of
absence).



•
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the Plan, or
my acquisition or sale of the underlying shares of Common Stock. Further, I have
been advised to consult with my own advisors regarding participation in the Plan
before taking any action related to the Plan.



•
Neither the Corporation, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between my local currency and the
United States Dollar that may affect the value of the PRSUs or of any amounts
due to me pursuant to the settlement of the PRSUs or the subsequent sale of any
shares of Common Stock acquired upon settlement.



•
Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, fringe benefit tax, payroll tax, payment on account or other
tax-related items related


6

--------------------------------------------------------------------------------




to my participation in the Plan and legally applicable to me (“Tax-Related
Items”), I acknowledge that the ultimate liability for all Tax-Related Items is
and remains my responsibility and may exceed the amount actually withheld by the
Corporation or the Employer. I further acknowledge that the Corporation and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant of the PRSUs, the vesting of PRSUs, the conversion of the PRSUs into
shares or the receipt of an equivalent cash payment, the subsequent sale of any
shares acquired at vesting and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate the my
liability for Tax-Related Items or achieve any particular tax result. Further,
if I have become subject to Tax-Related Items in more than one jurisdiction, I
acknowledge that the Corporation and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


•
Prior to the relevant taxable or tax withholding event, as applicable, I shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employer to satisfy or account for all Tax-Related Items. In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:

(1)
withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or

(2)
withholding from the proceeds of the sale of shares acquired upon vesting of the
Award either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on my behalf, pursuant to this authorization); or

(3)
withholding shares to be issued upon vesting of the Award



•
To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case I will receive a refund of any over-withheld amount in cash
and will have no entitlement to the common stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in shares, for tax purposes, I
am deemed to have been issued the full number of shares subject to the Award,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of my participation
in the Plan.



•
I shall pay to the Corporation or to the Employer any amount of Tax-Related
Items that the Corporation or the Employer may be required to withhold or
account for as a result of my participation in the Plan that cannot be satisfied
by the means previously described. The Corporation may refuse to deliver shares
or the proceeds of the sale of shares to me if I fail to comply with my
obligations in connection with the Tax-Related Items.



•
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement by and among, as applicable, my Employer, the Corporation, and
its other Affiliates for the exclusive purpose of implementing, administering
and managing my participation in the Plan.



•
I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Corporation, details of all Awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in my
favor (“Data”), for the purpose of implementing, administering and managing the
Plan.



•
I understand that Data will be transferred to Merrill Lynch, or such other stock
plan service provider as may be selected by the Corporation in the future, which
is assisting the Corporation with the implementation, administration and
management of the Plan. I understand that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than my country. I understand that I may request a list with the names and
addresses of any potential recipients of the Data by contacting my local human
resources representative. I authorize the Corporation, Merrill Lynch and any
other possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in


7

--------------------------------------------------------------------------------




writing my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment status or service and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing my consent is that the Corporation would not be able to
grant me PRSUs or other equity awards or administer or maintain such awards.
Therefore, I understand that refusing or withdrawing my consent may affect my
ability to participate in the Plan. For more information on the consequences of
my refusal to consent or withdrawal of consent, I understand that I may contact
my local human resources representative.


•
The Plan and the Award are governed by and subject to U.S. law. Interpretation
of the Plan and my rights under the Plan will be governed by provisions of U.S.
law. For purposes of litigating any dispute that arises under this Award or
Award Agreement, the parties submit to and consent to the jurisdiction of the
State of Delaware, and agree that such litigation shall be conducted in the
federal courts for the United States for the Northern District of Texas, and no
other courts, where this Award is made and/or to be performed; and waive, to the
fullest extent permitted by law, any objection that the laying of the venue of
any legal or equitable proceedings related to, concerning or arising from such
dispute which is brought in any such court is improper or that such proceedings
have been brought in an inconvenient forum.



•
I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for my Award, to acquire the shares or to hold or sell the shares subject to the
PRSU award. Neither the Corporation nor its Affiliates will be responsible for
obtaining such approvals, licenses or permits, or for making any such notices,
nor will the Corporation or its Affiliates be liable for any fines or penalties
I may incur for failure to obtain any required approvals, permits or licenses or
to make any required notices.



•
The provisions of this Award Agreement are severable and if one or more of the
provisions of this Award Agreement shall be held invalid, illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nonetheless
be binding and enforceable. To the extent that any provisions of this Award
Agreement are held to be invalid or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.



•
If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.



•
Notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country. Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Award Agreement.



•
For U.S. Participants only: I acknowledge that the grant of an Award is
expressly conditioned on the non-competition provisions set forth in Section 19.



•
The Corporation reserves the right to impose other requirements on my
participation in the Plan, on the Award and on any shares acquired under the
Plan, to the extent the Corporation determines it is necessary or advisable for
legal or administrative reasons, and to require me to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.



•
The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. I
hereby consent to receive such documents by on-line delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third-party designated by the Corporation.



•
A waiver by the Corporation of breach of any provision of this Award Agreement
shall not operate or be construed as a waiver of any other provision of this
Award Agreement, or of any subsequent breach by me or any other participant.



•
I may be subject to insider trading restrictions and/or market abuse laws, which
may affect my ability to acquire or sell shares of Common Stock or rights to
shares of Common Stock (e.g., PRSUs) under the Plan during such times as I am
considered to have “inside information” regarding the Corporation (as defined by
the laws in my country). Any restrictions


8

--------------------------------------------------------------------------------




under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Corporation insider
trading policy. I am responsible for ensuring my compliance with any applicable
restrictions and am advised to speak with my personal legal advisor on this
matter.


•
My country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect my ability to acquire or
hold shares of Common Stock acquired under the Plan or cash received from
participating in the Plan (including from any dividends paid on shares acquired
under the Plan) in a brokerage or bank account outside my country. I may be
required to report such accounts, assets or transactions to the tax or other
authorities in my country. I also may be required to repatriate sale proceeds or
other funds received as a result of my participation in the Plan to my country
through a designated bank or broker within a certain time after receipt. I
acknowledge that it is my responsibility to be compliant with such regulations,
and that I am advised to consult my personal legal advisor for any details.



•
I acknowledge that I have reviewed the Corporation’s Code of Conduct. I further
acknowledge that I understand the terms and standards contained in that Code of
Conduct and specifically acknowledge that I have an obligation to report
suspected violations of the Code of Conduct pursuant to the Corporation’s
Escalation Policy.



Conclusion and Acceptance


I accept this grant via electronic signature by clicking the "Accept" icon and
certify that I have read, understand and agree to the terms and conditions of
the 2011 Equity Participation Plan (the "Plan"), the provisions of the
applicable Award Agreement and all other applicable documents (including any
country-specific terms applicable to my grant). I hereby authorize the Employer
to furnish the Corporation (and any agent administering the Plan or providing
recordkeeping services) with such information and data as it shall request in
order to facilitate the grant of Awards and enable administration of the Plan
and I understand that such information shall be used only as long and to the
extent necessary to administer my participation in the Plan. I agree that my
participation in the Plan and the Awards granted to me under the Plan will be
governed solely by provisions of U.S. law.

9

--------------------------------------------------------------------------------




KIMBERLY-CLARK CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT
AWARD AGREEMENT


APPENDIX A




Certain capitalized terms used but not defined in this Appendix A have the
meanings set forth in the Plan and/or the Award Agreement.


This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides and/or
works in one of the countries listed below.


This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2015. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information noted herein as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at vesting of the Award or the subsequent sale of
the shares or receipt of any dividends or dividend equivalents.


In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently residing and/or working, transferred
or transfers employment after the Award is granted or is considered a resident
of another country for local law purposes, the information contained herein may
not be applicable to the Participant. The Corporation shall, in its sole
discretion, determine to what extent the terms and conditions included herein
will apply to the Participant in such circumstances.




ARGENTINA


Securities Law Information


Neither the PRSUs nor the shares of Common Stock subject to the PRSUs are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.


Foreign Asset/Account Reporting Information


Argentine residents must report any shares of common stock acquired under the
Plan and held on December 31st of each year on their annual tax return for the
year.


Exchange Control Information


If the Participant transfers proceeds from the sale of shares of Common Stock or
the receipt of any dividends paid on such shares into Argentina within 10 days
of sale/receipt (i.e., if the proceeds have not been held in a U.S. bank or
brokerage account for at least 10 days prior to transfer), the Participant must
deposit 30% of the proceeds into a non-interest bearing account in Argentina for
365 days. If the Participant has satisfied the 10-day holding obligation, the
Argentine bank handling the transaction may request certain documentation in
connection with the Participant’s request to transfer proceeds into Argentina,
including evidence of the sale and proof of the source of funds used to purchase
the shares of Common Stock. If the bank determines that the 10-day rule or any
other rule or regulation promulgated by the Argentine Central Bank has not been
satisfied, it will require that 30% of the transfer amount be placed in a
non-interest bearing dollar denominated mandatory deposit account for a holding
period of 365 days.


The Participant must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the
vesting of the PRSUs and the subsequent sale of any shares acquired at vesting.

10

--------------------------------------------------------------------------------




Please note that exchange control regulations in Argentina are subject to
frequent change. The Participant should consult with his or her personal legal
advisor regarding any exchange control obligations the Participant may have in
connection with the Participant’s participation in the Plan.


AUSTRALIA


Shutdown or Divestiture


The following provision replaces Section 2(d) of the Award Agreement.


In the event that, more than six months after the Grant Date, the Participant’s
termination of employment is due to the shutdown or divestiture of the
Corporation’s or its Affiliate’s business, it shall result in pro rata vesting.
This pro-rata vesting shall be determined based on theTarget Level of PRSUs
(including any accrued dividend equivalents accumulated pursuant to Section
2(a)) and prorated for the number of full years of employment during the
Restricted Period prior to the Participant’s termination of employment. Any
fractional share of the Corporation resulting from such a prorated Award shall
be rounded to the nearest whole share. The Award shall be paid as soon as
practicable after the termination of the Participant’s employment.


Award Forfeited on Termination of Employment


Except for the shutdown or divestiture of a business unit, as described above,
and notwithstanding any other provision in the Award Agreement, Participant
shall forfeit any unvested Award, including any accrued dividend equivalents,
upon any termination of employment including, but not limited to, any
termination that is due to a Qualified Termination of Employment, death,
Retirement or Total and Permanent Disability.


Securities Law Notice


If the Participant acquires shares of the Corporation’s Common Stock pursuant to
this Award and the Participant offers his or her shares of the Corporation’s
Common Stock for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Participant
should obtain legal advice on his or her disclosure obligations prior to making
any such offer.


Compliance with Laws


Notwithstanding anything else in the Plan or the Award Agreement, the
Participant will not be entitled to and shall not claim any benefit under the
Plan if the provision of such benefit would give rise to a breach of Part 2D.2
of the Corporations Act 2001 (Cth.) (the “Act”), any other provision of the Act,
or any other applicable statute, rule or regulation which limits or restricts
the giving of such benefits. Further, the Employer is under no obligation to
seek or obtain the approval of its shareholders in a general meeting for the
purpose of overcoming any such limitation or restriction.


Exchange Control Information


Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on the Participant’s behalf.


BAHRAIN


There are no country-specific provisions.


BELGIUM


Foreign Asset/Accounting Reporting Information


The Participant is required to report any bank accounts opened and maintained
outside Belgium on his or her annual tax return. The Participant is also
required to complete a separate report providing the National Bank of Belgium
with details regarding any such account, including the account number, the name
of the bank in which such account is held and the country in which such account
is located.



11

--------------------------------------------------------------------------------




BOLIVIA


There are no country-specific provisions.


BRAZIL


Compliance with Law


By accepting the Award, the Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the PRSUs, the conversion of the PRSUs into
shares or the receipt of an equivalent cash payment, the receipt of any
dividends, and the sale of shares of Common Stock acquired under the Plan.


Exchange Control Information


If the Participant is resident or domiciled in Brazil, he or she will be
required to submit annually a declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of such assets and
rights is equal to or greater than US$100,000. Assets and rights that must be
reported include shares of Common Stock.


CANADA


Award Payable Only in Shares


Awards granted to Participants in Canada shall be paid in shares of the
Corporation’s Common Stock only and do not provide any right for Participant to
receive a cash payment.


Securities Law Information


The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed. The Corporation’s
shares are currently listed on New York Stock Exchange.


Acknowledgment of Conditions


The following provision supplements the Acknowledgement of Conditions section of
the Award Agreement:


For the purposes of this Award Agreement, my termination of employment will be
measured effective as of the date that is the earlier of: (1) the date my
employment is terminated, (2) the date I receive notice of termination of
employment or service from the Employer, or (3) the date I am no longer actively
employed or providing services, regardless of any notice period or period of pay
in lieu of such notice required under local law (including, but not limited to,
statutory law, regulatory law, and/or common law); the Committee shall have the
exclusive discretion to determine when I am no longer actively employed or
providing services for purposes of the Award.


Foreign Asset/Account Reporting Information


Foreign property (including shares of Common Stock) held by Canadian residents
must be reported annually on Form T1135 (Foreign Income Verification Statement)
if the total cost of such foreign property exceeds C$100,000 at any time during
the year. Foreign property includes shares of Common Stock acquired under the
Plan and may include the PRSUs. The PRSUs must be reported - generally at a nil
cost - if the $100,000 cost threshold is exceeded because of other foreign
property the Participant holds. If shares of Common Stock are acquired, their
cost generally is the adjusted cost base (“ACB”) of the shares. The ACB would
normally equal the Fair Market Value of the shares at vesting, but if the
Participant owns other shares, this ACB may have to be averaged with the ACB of
the other shares. If due, the Form must be filed by April 30 of the following
year. The Participant should speak with a personal tax advisor to determine the
scope of foreign property that must be considered for purposes of this
requirement.



12

--------------------------------------------------------------------------------




The following provisions apply if the Participant is a resident of Quebec:


Language Consent


The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.


Authorization to Release and Transfer Necessary Personal Information


The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Corporation, any Affiliate and
the plan administrators to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Corporation and any Affiliate to record
such information and to keep such information in the Participant’s employee
file.


CHILE


Securities Law Information


The PRSUs are granted on April 29, 2015 and are made subject to general ruling
n° 336 of the Chilean Superintendence of Securities and Insurance (“SVS”). This
offer refers to securities not registered at the securities registry or at the
foreign securities registry of the SVS, and therefore such securities are not
subject to its oversight. Given that these securities are not registered in
Chile, there is no obligation from the issuer to provide public information on
them in Chile. These securities cannot be subject to public offering in Chile
while they are not registered at the corresponding securities registry in Chile.


La oferta privada de estos PRSUs se inicia en el día 29 de abril de 2015 y se
acoge a las disposiciones de la norma de carácter general nº 336 de la
Superintendencia de Valores y Seguros de Chile (“SVS”). Esta oferta versa sobre
valores no inscritos en el registro de valores o en el registro de valores
extranjeros que lleva la SVS, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse de valores no inscritos en Chile, no existe
la obligación por parte del emisor de entregar en Chile información pública
respecto de los mismos. Estos valores no podrán ser objeto de oferta pública en
Chile mientras no sean inscritos en el registro de valores correspondiente.


Exchange Control Information


The Participant is not required to repatriate funds obtained from the sale of
shares or the receipt of any dividends. However, if the Participant decides to
repatriate such funds, the Participant must do so through the Formal Exchange
Market if the amount of the funds exceeds US$10,000. In such case, the
Participant must report the payment to a commercial bank or registered foreign
exchange office receiving the funds. If the Participant does not repatriate the
funds and uses such funds for the payment of other obligations contemplated
under a different Chapter of the Foreign Exchange Regulations, the Participant
must sign Annex 1 of the Manual of Chapter XII of the Foreign Exchange
Regulations and file it directly with the Central Bank within the first 10 days
of the month immediately following the transaction.


If the Participant’s aggregate investments held outside of Chile meets or
exceeds US$5,000,000 (including the investments made under the Plan), the
Participant may need to report the investments quarterly to the Central Bank.
Annex 3.1 of Chapter XII of the Foreign Exchange Regulations must be used to
file this report.


Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to
receiving proceeds from the sale of shares of Common Stock acquired under the
Plan.


Annual Tax Reporting Obligation


The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad, which they will use
as a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statement are Tax Form 1853
“Annual Sworn Statement

13

--------------------------------------------------------------------------------




Regarding Credits for Taxes Paid Abroad” and Tax Form 1851 “Annual Sworn
Statement Regarding Investments Held Abroad.” If the Participant is not a
Chilean citizen and has been a resident in Chile for less than three years, the
Participant is exempt from the requirement to file Tax Form 1853. These
statements must be submitted electronically through the CIRS website:
www.sii.cl.


CHINA


Awards Payable Only in Cash


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in China do not provide any right for the Participant to receive shares of
Common Stock and shall be paid only in cash through local payroll in an amount
equal to the value of the shares at vesting less any Tax-Related Items. The
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to the Participant
through local payroll.


COLOMBIA


Acknowledgment of Conditions


The following provision supplements the Acknowledgement of Conditions section of
the Award Agreement:


I acknowledge that pursuant to Article 128 of the Colombian Labor Code, the Plan
and related benefits do not constitute a component of my “salary” for any legal
purpose.


COSTA RICA


There are no country-specific provisions.


CZECH REPUBLIC


Exchange Control Information


The Czech National Bank may require the Participant to fulfill certain
notification duties in relation to the acquisition of shares of Common Stock and
the opening and maintenance of a foreign account. Even in the absence of a
request from the CNB the Participant may need to report foreign direct
investments with a value of CZK 2,500,000 or more in the aggregate and/or other
foreign financial assets with a value of CZK 200,000,000 or more. However,
because exchange control regulations change frequently and without notice, the
Participant should consult with his or her personal legal advisor prior to the
vesting of the PRSUs and the sale of Common Stock to ensure compliance with
current regulations. It is the Participant’s responsibility to comply with any
applicable Czech exchange control laws.


DENMARK


Danish Stock Option Act


By accepting this Award, the Participant acknowledges that he or she has
received a Danish translation of an Employer Statement, which is being provided
to comply with the Danish Stock Option Act.


Foreign Asset/Account Reporting Information


If the Participant establishes an account holding shares or an account holding
cash outside Denmark, he or she must report the account to the Danish Tax
Administration. The form which should be used in this respect can be obtained
from a local bank. (These obligations are separate from and in addition to the
obligations described below.)


Securities/Tax Reporting Information


If the Participant holds shares of Common Stock acquired under the Plan in a
brokerage account with a broker or bank outside Denmark, he or she is required
to inform the Danish Tax Administration about the account. For this purpose, the
Participant must file a Form V (Erklaering V) with the Danish Tax
Administration. The Form V must be signed both by the Participant and by the
applicable broker or bank where the account is held. By signing the Form V, the
broker or bank undertakes to forward information to the Danish Tax
Administration concerning the shares in the account without further request each
year. By

14

--------------------------------------------------------------------------------




signing the Form V, the Participant authorizes the Danish Tax Administration to
examine the account. In the event that the applicable broker or bank with which
the account is held does not wish to, or, pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, the Participant
acknowledges that he or she is solely responsible for providing certain details
regarding the foreign brokerage account and shares of Common Stock deposited
therein to the Danish Tax Administration as part of his or her annual income tax
return. By signing the Form V, the Participant authorizes the Danish Tax
Administration to examine the account.


In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, he or she is
also required to inform the Danish Tax Administration about this account. To do
so, the Participant must file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by the Participant and by the
applicable broker or bank where the account is held. By signing the Form K, the
broker/bank undertakes an obligation, without further request each year, to
forward information to the Danish Tax Administration concerning the content of
the account. By signing the Form K, the Participant authorizes the Danish Tax
Administration to examine the account. In the event that the applicable
financial institution (broker or bank) with which the account is held, does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, the Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of the Participant’s
annual income tax return. By signing the Form K, the Participant authorizes the
Danish Tax Administration to examine the account.


DOMINICAN REPUBLIC


There are no country-specific provisions.


ECUADOR


There are no country-specific provisions.


EL SALVADOR


There are no country-specific provisions.


FRANCE


PRSUs Not Tax-Qualified


The Participant understands that this Award is not intended to be French
tax-qualified.


Consent to Receive Information in English


By accepting the Award Agreement providing for the terms and conditions of the
Participant’s Award grant, the Participant confirms having read and understood
the documents relating to this grant (the Plan and this Award Agreement) which
were provided in English language. The Participant accepts the terms of those
documents accordingly.


En acceptant le Contrat d'Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et ce Contrat d'Attribution) qui ont
été communiqués en langue anglaise. Le participant accepte les termes en
connaissance de cause.


Foreign Asset/Account Reporting Information


If the Participant holds shares of Common Stock outside of France or maintains a
foreign bank account, he or she is required to report such to the French tax
authorities when filing his or her annual tax return. Further, if the
Participant has a foreign account balance exceeding €1,000,000, he or she may
have additional monthly reporting obligations. Failure to comply could trigger
significant penalties.



15

--------------------------------------------------------------------------------




GERMANY


Exchange Control Information


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. No report is required for payments less than €12,500. In
case of payments in connection with securities (including proceeds realized upon
the sale of shares of Common Stock), the report must be made by the 5th day of
the month following the month in which the payment was received. Effective from
September 2013, the report must be filed electronically. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
websited (www.bundesbank.de) and is available in both German and English. The
Participant is responsible for satisfying the reporting obligation.


GUATEMALA


Language Waiver


By participating in the Plan, the Participant acknowledges that he or she is
proficient in reading and understanding English and fully understands the terms
of the Plan, the Award Agreement and this Appendix A.


HONDURAS


There are no country-specific provisions.


HONG KONG


Securities Warning


The offer of this Award and the shares of Common Stock subject to this Award do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Corporation or its Affiliates participating
in the Plan. The Participant should be aware that the Plan, the Plan prospectus
and the contents of this Award Agreement (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong,
(ii) have not been reviewed by any regulatory authority in Hong Kong, and (iii)
are intended only for the personal use of each Participant and may not be
distributed to any other person. The Participant is advised to exercise caution
in relation to the offer. If the Participant is in any doubt about any of the
contents of the Agreement, including this Appendix A, or the Plan, the
Participant should obtain independent professional advice.


Award Payable Only in Shares


Awards granted to Participants in Hong Kong shall be paid in shares of Common
Stock only and do not provide any right for the Participant to receive a cash
payment.


Sale of Shares


In the event the Award vests within six months of the Grant Date, the
Participant agrees that he or she will not offer to the public or otherwise
dispose of the shares acquired prior to the six-month anniversary of the Grant
Date. Any shares of common stock acquired under the Plan are accepted as a
personal investment.


Occupational Retirement Schemes Ordinance Alert


The Corporation specifically intends that neither the Award nor the Plan will be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).


INDIA


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in India do not provide any right for the Participant to receive shares of
Common Stock and shall be paid only in cash through local payroll in an amount
equal to the value of the shares at vesting less any Tax-Related Items. The
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to the Participant.

16

--------------------------------------------------------------------------------






Foreign Asset/Account Reporting Information


The Participant is required to declare foreign bank accounts and any foreign
financial assets in his or her annual tax return. It is the Participant’s
responsibility to comply with this reporting obligation and the Participant
should consult with his or her personal tax advisor in this regard.


INDONESIA


Exchange Control Information


If the Participant remits funds into Indonesia, the Indonesian bank through
which the transaction is made will submit a report on the transaction to the
Bank of Indonesia for statistical reporting purposes. For transactions of
US$10,000 or more, a description of the transaction must be included in the
report. Although the bank through which the transaction is made is required to
make the report, the Participant must complete a “Transfer Report Form.” The
Transfer Report Form will be provided to the Participant by the bank through
which the transaction is to be made.


ISRAEL


Securities Law Information


The offer of this Award does not constitute a public offering under the
Securities Law, 1968.


Immediate Sale Requirement


The Participant understands and agrees that, upon vesting of the Award, the
shares of Common Stock acquired at vesting of the Award will be sold
immediately. The Participant further agrees that the Corporation is authorized
to instruct its designated broker to assist with any mandatory sale of such
shares (on the Participant’s behalf pursuant to this authorization) and
expressly authorizes the Corporation’s designated broker to complete the sale of
such shares. Upon any such sale of shares, the sale proceeds, less any
Tax-Related Items and broker’s fees or commissions, will be remitted to the
Participant in accordance with any applicable exchange control laws and
regulations.


ITALY


Data Privacy Notice.


This provision replaces in its entirety the data privacy section in the
Acknowledgement of Conditions section of the Award Agreement:


I understand that the Employer, the Corporation and any other Affiliate may hold
certain personal information about me, including, but not limited to, my name,
home address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Corporation or any Affiliate, details of all
Awards, or any other entitlement to shares of Common Stock awarded, cancelled,
exercised, vested, unvested or outstanding in the my favor (“Data”), for the
exclusive purpose of implementing, managing and administering the Plan. I am
aware that providing the Corporation with Data is necessary for the performance
of the Plan and that my refusal to provide such Data would make it impossible
for the Corporation to perform its contractual obligations and may affect the my
ability to participate in the Plan.


The Controller of personal data processing is Kimberly-Clark Corporation with
registered offices at 351 Phelps Drive, Irving, Texas 75038, United States of
America, and, pursuant to Legislative Decree no. 196/2003, its representative in
Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino, Italy.


I understand that Data may be transferred to the Corporation or any of its
Affiliates, or to any third parties assisting in the implementation, management
and administration of the Plan including any transfer required to Merrill Lynch
or other third party with whom shares acquired pursuant to the vesting of the
Award or cash from the sale of such shares may be deposited. Furthermore, I
understand the recipients that may receive, possess, use, retain, and transfer
such Data may be located in Italy or elsewhere, including outside the European
Union, and that recipients’ country (e.g., the United States) may have different
data privacy laws and protections than Italy.



17

--------------------------------------------------------------------------------




I understand that the processing activity, including transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary to performance of contractual obligations related
to implementation, administration, and management of the Plan. I understand that
Data processing related to the purposes specified above shall take place under
automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations, with
specific reference to Legislative Decree no. 196/2003.


I understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage my participation in the Plan. I
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003, I
have the right to, including but not limited to, access, delete, update,
correct, or terminate, for legitimate reason, the Data processing. Furthermore,
I am aware that Data will not be used for direct marketing purposes. In
addition, I understand that Data provided can be reviewed and questions or
complaints can be addressed by contacting my local human resources
representative.


Plan Document Acknowledgment


In accepting the grant of this Award, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.


The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(g)
on Payment of Withholding Taxes; Section 5 on No Right of Continued Employment;
Section 8 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice section included in this Appendix A.


Foreign Asset/Account Reporting Information


Italian residents who, at any time during the fiscal year, hold foreign
financial asserts (including cash and shares of Common Stock) which may generate
income taxable in Italy are required to report these assets on their annual tax
returns (UNICO Form, RW Schedule) for the year during which the assets are held,
or on a special form if no tax return is due. These reporting obligations will
also apply to Italian residents who are the beneficial owners of foreign
financial assets under Italian money laundering provisions.


JAPAN


Foreign Asset/Account Reporting Information


The Participant will be required to report details of any assets (including any
shares of Common Stock acquired under the Plan) held outside of Japan as of
December 31st of each year, to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15th of the
following year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the Participant and
whether the Participant will be required to report details of any outstanding
PRSUs or shares of Common Stock by the Participant in the report.


KENYA


There are no country-specific provisions.


KOREA


Exchange Control Information


If the Participant receives U.S. $500,000 or more from the sale of shares of
Common Stock or the receipt of dividends paid on such shares in a single
transaction, Korean exchange control laws require the Participant to repatriate
the proceeds to Korea within 18 months of the sale/receipt.



18

--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information


Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts, etc.) in countries that have not entered into
an “intergovernmental agreement for automatic exchange of tax information” with
Korea to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  The Participant should consult with his or her
personal tax advisor to determine how to value the Participant’s foreign
accounts for purposes of this reporting requirement and whether the Participant
is required to file a report with respect to such accounts.


MALAYSIA


Data Privacy Notice


This provision replaces in its entirety the data privacy section in the
Acknowledgement of Conditions section of the Award Agreement:


I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement by and among, as applicable, my Employer, the Corporation, and
its other Affiliates for the exclusive purpose of implementing, administering
and managing my participation in the Plan.


I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Corporation, details of all Awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in my
favor (“Data”), for the purpose of implementing, administering and managing the
Plan.


I understand that Data will be transferred to Merrill Lynch, or such other stock
plan service provider as may be selected by the Corporation in the future, which
is assisting the Corporation with the implementation, administration and
management of the Plan. I understand that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than my country. I understand that I may request a list with the names and
addresses of any potential recipients of the Data by contacting my local human
resources representative SiewYun.Cheah@kcc.com at telephone number 603 78068268.
I authorize the Corporation, Merrill Lynch and any other possible recipients
which may assist the Corporation (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment status or service and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing my consent is that the Corporation would not be able to
grant me PRSUs or other equity awards or administer or maintain such awards.
Therefore, I understand that refusing or withdrawing my consent may affect my
ability to participate in the Plan. For more information on the consequences of
my refusal to consent or withdrawal of consent, I understand that I may contact
my local human resources representative.


Malaysian Translation:


Saya dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi saya seperti yang diterangkan dalam Perjanjian Penganugerahan dan
apa-apa bahan geran opsyen lain oleh dan di antara, seperti mana yang terpakai,
Majikan, Syarikat dan Anak-Anak Syarikat Sekutunya untuk tujuan ekslusif bagi
melaksanakan, mentadbir dan menguruskan penyertaan saya dalam Pelan.


Saya memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang saya, termasuk, tetapi tidak terhad kepada, nama saya, alamat
rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang di Syarikat, butir-butir semua opsyen atau
apa-apa hak lain atas syer dalam saham biasa yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah saya ("Data"), untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan.

19

--------------------------------------------------------------------------------






Saya memahami bahawa Data akan dipindahkan kepada Merrill Lynch, atau pembekal
perkhidmatan pelan saham yang mungkin ditetapkan oleh Syarikat pada masa depan
yang membantu Syarikat dengan pelaksanaan, pentadbiran dan pengurusan Pelan.
Saya memahami bahawa penerima-penerima Data mungkin berada di Amerika Syarikat
atau mana-mana tempat lain dan bahawa negara penerima-penerima (contohnya di
Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan perlindungan
yang berbeza daripada negara saya. Saya memahami bahawa saya boleh meminta satu
senarai yang mengandungi nama dan alamat penerima-penerima Data yang berpotensi
dengan menghubungi wakil sumber manusia tempatan saya SiewYun.Cheah@kcc.com, T:
603 78068268. Saya memberi kuasa kepada Syarikat, Merill Lynch dan mana-mana
penerima-penerima lain yang mungkin membantu Syarikat (pada masa sekarang atau
pada masa depan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan saya dalam Pelan. Saya memahami bahawa Data
hanya akan disimpan untuk tempoh yang perlu bagi melaksanakan, mentadbir, dan
menguruskan penyertaan saya dalam Pelan. Saya memahami bahawa saya boleh, pada
bila-bila masa, melihat Data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa
kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan saya. Saya
selanjutnya memahami bahawa saya memberi persetujuan ini secara sukarela.
Sekiranya saya tidak bersetuju, atau kemudian membatalkan persetujuan saya,
status pekerjaan atau perkhidmatan dan kerjaya saya dengan Majikan tidak akan
terjejas; satunya akibat jika saya tidak bersetuju atau menarik balik
persetujuan saya adalah bahawa Syarikat tidak akan dapat menganugerahkan kepada
saya PRSUs atau anugerah ekuiti lain atau mentadbir atau mengekalkan anugerah
tersebut. Oleh itu, saya memahami bahawa keengganan atau penarikan balik
persetujuan saya boleh menjejaskan keupayaan saya untuk mengambil bahagian dalam
Pelan. Untuk maklumat lanjut mengenai akibat keengganan saya untuk memberikan
keizinan atau penarikan balik keizinan, saya memahami bahawa saya boleh
menghubungi wakil sumber manusia tempatan saya.


Director Notification Obligation


If the Participant is a director of the Corporation’s Malaysian Affiliate, the
Participant is subject to certain notification requirements under the Malaysian
Companies Act. Among these requirements is an obligation to notify the Malaysian
Affiliate in writing when the Participant receives or disposes of an interest
(e.g., an Award or shares) in the Corporation or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Corporation or any related company.


MEXICO


Modification


By accepting the Award, the Participant understands and agrees that any
modification of the Plan or the Award Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.


Acknowledgement of the Grant


In accepting the Award, the Participant acknowledges that the Participant has
received a copy of the Plan and the Award Agreement, including this Appendix A,
has reviewed the Plan and the Award Agreement, including this Appendix A, in
their entirety and fully understands and accepts all provisions of the Plan and
the Award Agreement, including this Appendix A. The Participant further
acknowledges that the Participant has read and specifically and expressly
approves the Acknowledgement of Conditions section of the Award Agreement, in
which the following is clearly described and established:
 
(1)
The Participant’s participation in the Plan does not constitute an acquired
right.

(2)
The Plan and the Participant’s participation in the Plan are offered by the
Corporation on a wholly discretionary basis.

(3)
The Participant’s participation in the Plan is voluntary.

(4)
Neither the Corporation nor any Affiliates are responsible for any decrease in
the value of the Award granted and/or shares of Common Stock issued under the
Plan.



Labor Acknowledgment and Policy Statement


In accepting the grant of this Award, the Participant expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas 75038, U.S.A., is solely responsible for the administration of the Plan
and that the

20

--------------------------------------------------------------------------------




Participant’s participation in the Plan and acquisition of shares of Common
Stock do not constitute an employment relationship between the Participant and
the Corporation since the Participant is participating in the Plan on a wholly
commercial basis and his or her sole Employer is Kimberly-Clark de Mexico, S.A.
de C.V. (“KCC-Mexico”). Based on the foregoing, the Participant expressly
recognizes that the Plan and the benefits that he or she may derive from
participating in the Plan do not establish any rights between the Participant
and the Employer, KCC-Mexico and do not form part of the employment conditions
and/or benefits provided by KCC-Mexico, and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.


The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, Kimberly-Clark Corporation reserves the absolute right to amend
and/or discontinue the Participant’s participation at any time without any
liability to the Participant.


Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Participant therefore grants a
full and broad release to the Corporation, its Affiliates, branches,
representation offices, its shareholders, officers, agents, or legal
representatives with respect to any claim that may arise.


Spanish Translation


Modificación


Al aceptar el Premio, el Participante entiende y acuerda que cualquier
modificación al Plan o al Acuerdo o su terminación, no cambiará o disminuirá los
términos y condiciones de empleo.


Reconocimiento del Otorgamiento


Al aceptar el Premio, el Participante está de acuerdo en haber recibido una
copia del Plan, del Acuerdo incluyendo el presente Anexo “A” y ha revisado el
Plan y el Acuerdo, incluyendo este Anexo “A” en su totalidad y comprende y
acepta todas las disposiciones previstas en el Plan, en el Acuerdo, incluyendo
el presente Anexo “A”. Asimismo, el Participante reconoce que ha leído y
manifiesta su específica y expresa conformidad con los términos y condiciones
establecidos del Acuerdo, en el cual claramente se describe y establece lo
siguiente:


(1)
La participación del Participante en el Plan no constituye un derecho adquirido.

(2)
El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía de forma completamente discrecional.

(3)
La participación del Participante en el Plan es voluntaria.

(4)
Ni la Compañía ni sus Afiliadas son responsables por la reducción del valor del
Premio y/o Acciones Ordinarias emitidas bajo el Plan.



Reconocimiento de la Legislación Laboral y Declaración de la Política


Al aceptar el otorgamiento de este Premio, el Participante expresamente reconoce
que Kimberly-Clark Corporation con oficinas registradas en 351 Phelps Drive,
Irving, Texas 75038, U.S.A., es la única responsable por la administración del
Plan y que la participación del Participante en el Plan y en su caso la
adquisición de las Opciones de Compra de Acciones o Acciones no constituyen ni
podrán interpretarse como una relación de trabajo entre el Participante y
Kimberly-Clark Corporation, ya que el Participante participa en el Plan en un
marco totalmente comercial y su único Patrón lo es Kimberly-Clark de Mexico,
S.A. de C.V., con domicilio en Kimberly-Clark de Mexico, S.A. de C.V. Mexico.
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Participante y el Patrón, Kimberly-Clark de Mexico, S.A.
de C.V. y no forma parte de las condiciones de trabajo y/o las prestaciones
otorgadas por Kimberly-Clark de Mexico, S.A. de C.V. y que cualquier
modificación al Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de la relación de trabajo del Participante.


Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Participante en cualquier momento y sin
responsabilidad alguna frente el Participante.


Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios

21

--------------------------------------------------------------------------------




derivados del Plan y por lo tanto, el Participante otorga el más amplio
finiquito que en derecho proceda a Kimberly-Clark Corporation , sus afiliadas,
subsidiarias, oficinas de representación, sus accionistas, funcionarios, agentes
o representantes legales en relación con cualquier demanda que pudiera surgir.


NETHERLANDS


There are no country-specific provisions.


NEW ZEALAND


There are no country-specific provisions.


NICARAGUA


There are no country-specific provisions.


NIGERIA


There are no country-specific provisions.
 
PANAMA


Securities Law Information


Neither this Award nor any shares of Common Stock that the Participant may
acquire at vesting of this Award constitute a public offering of securities, as
they are available only to eligible employees of the Corporation and its
Affiliates.


PARAGUAY


There are no country-specific provisions.


PERU


Securities Law Information


The offer of this Award is considered a private offering in Peru; therefore, it
is not subject to registration in Peru.


PHILIPPINES


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in the Philippines do not provide any right for the Participant to receive
shares of Common Stock and shall be paid only in cash in an amount equal to the
value of shares of Common Stock at vesting less any Tax-Related Items.
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to Participant.


POLAND


Exchange Control Information


If the Participant holds foreign securities (including shares of Common Stock)
or maintains accounts abroad, the Employee must report information on
transactions and balances of the securities and cash deposited in such accounts
to the National Bank of Poland if the value of such securities and cash (when
combined with all other assets held abroad) exceeds PLN 7,000,000. If required,
the reports are due on a quarterly basis. Polish residents are also required to
transfer funds through a bank account in Poland if the transferred amount in any
single transaction exceeds a specified threshold (currently €15,000). Further,
upon the request of a Polish bank, Polish residents are required to inform the
bank about all foreign exchange transactions performed through such bank. In
addition, Polish residents are required to store documents connected with any
foreign exchange transaction for a period of five years, as measured from the
end of the year in which such transaction occurred.



22

--------------------------------------------------------------------------------




The Participant should consult with his or her personal legal advisor to
determine what he or she must do to fulfill any applicable reporting/exchange
control duties.


PORTUGAL


Language Consent
The Participant hereby expressly declares that he or she has full knowledge of
the English language and has read, understood and fully accepted and agreed to
the terms and conditions established in the Plan and the Award Agreement.
Conhecimento da Lingua.


O Participante pelo presente declara expressamente que tem pleno conhecimento da
língua inglesa e que leu, compreendeu e livremente aceitou e concordou com os
termos e condições estabelecidas no Plano e no Acordo de Atribuição


Exchange Control Information


If the Participant receives shares of Common Stock upon vesting of the Award,
the acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Participant’s behalf. If the shares are not deposited
with a commercial bank or financial intermediary in Portugal, the Participant is
responsible for submitting the report to the Banco de Portugal.


PUERTO RICO


There are no country-specific provisions.


RUSSIA


Securities Law Information


This Award Agreement, the Plan and all other materials the Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia. Absent any requirement under local law, the
issuance of shares of Common Stock under the Plan has not and will not be
registered in Russia and hence the shares described in any Plan-related
documents may not be offered or placed in public circulation in Russia.


Please note that, under the Russian law, the Participant is not permitted to
sell the Corporation’s shares directly to other Russian individuals and the
Participant is not permitted to bring share certificates into Russia.


Exchange Control Information  


Under current exchange control regulations, the Participant must repatriate the
cash proceeds resulting from sale of the shares of Common Stock to Russia. Such
proceeds must be initially credited to the Participant through a foreign
currency account opened in the Participant’s name at an authorized bank in
Russia. After the funds are initially received in Russia, they may be further
remitted to a foreign bank in accordance with Russian exchange control laws.
However, dividends (but not dividend equivalents) can be held in a foreign
currency account at a foreign individual bank account opened in certain
countries (including the United States).


The Participant is strongly advised to contact his or her personal advisor
regarding the Participant 's obligation's resulting from participation in the
Plan as significant penalties may apply in the case of non-compliance with
exchange control requirement and because such exchange control requirements may
change.


Data Privacy Notice


This provision supplements the Data Privacy section in the Acknowledgements and
Conditions section of the Award Agreement:


The Participant understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the “Consent”) form to the Corporation
if requested. Further, the Participant understands and agrees that if the

23

--------------------------------------------------------------------------------




Participant does not complete and return a Consent form to the Corporation if
requested, the Corporation will not be able to grant PRSUs to the Participant or
other awards or administer or maintain such awards. Therefore, the Participant
understands that refusing to complete a Consent form or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan.


Anti-Corruption Information


Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
shares of foreign companies such as the Company). Accordingly, the Participant
should inform the Corporation if he or she is covered by these laws because the
Participant should not hold shares of common stock acquired under the Plan.


SINGAPORE


Securities Law Information


The Award is being made pursuant to the “Qualifying Person” exemption” under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that the Award is
subject to section 257 of the SFA and the Participant will not be able to make
(i) any subsequent sale of the shares of Common Stock in Singapore or (ii) any
offer of such subsequent sale of the shares of Common Stock subject to the Award
in Singapore, unless such sale or offer is made (a) after six months of the
Grant Date or (b) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.


Chief Executive Officer and Director Notification Obligation


If the Participant is the Chief Executive Officer (“CEO”) or a director,
associate director or shadow director of the Corporation’s Singapore Affiliate,
the Participant is subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Corporation’s Singapore Affiliate in writing when the Participant receives an
interest (e.g., an Award or shares) in the Corporation or any Affiliate. In
addition, the Participant must notify the Corporation’s Singapore Affiliate when
he or she sells shares of the Corporation or of any Affiliate (including when
the Participant sells shares issued upon vesting and settlement of the Award).
These notifications must be made within two business days of acquiring or
disposing of any interest in the Corporation or any Affiliate. In addition, a
notification of the Participant’s interests in the Corporation or any Affiliate
must be made within two business days of becoming the CEO or a director,
associate director or shadow director.


SLOVAK REPUBLIC


Foreign Asset/Account Reporting Information


If the Participant permanently resides in the Slovak Republic and, apart from
being employed, carries on business activities as an independent entrepreneur
(in Slovakian, podnikatel), the Participant will be obligated to report his or
her foreign assets (including any foreign securities) to the National Bank of
Slovakia (provided that the value of the foreign assets exceeds an amount of
€2,000,000). These reports must be submitted on a monthly basis by the 15th day
of the respective calendar month, as well as on a quarterly basis by the 15th
day of the calendar month following the respective calendar quarter, using
notification form DEV (NBS) 1-12, which may be found at the National Bank of
Slovakia’s website at www.nbs.sk.


SLOVENIA


There are no country-specific provisions.


SOUTH AFRICA


Tax Acknowledgment


By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon vesting of the Award. If the Participant fails
to advise the Employer of the gain realized upon vesting, the Participant may be
liable for a fine. The Participant will be responsible for paying any difference
between the actual tax liability and the amount withheld.





24

--------------------------------------------------------------------------------








Exchange Control Information


To participate in the Plan, the Participant must comply with exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa.


Because the Exchange Control Regulations change frequently and without notice,
the Participant understands that he or she should consult a legal advisor prior
to the acquisition or sale of shares under the Plan to ensure compliance with
current regulations. The Participant understands that it is his or her
responsibility to comply with South African exchange control laws, and neither
the Corporation nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.


SPAIN


Securities Law Information


No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the grant
of this Award. The Award Agreement (including this Appendix A) has not been, nor
will it be, registered with the Comisión Nacional del Mercado de Valores, and
does not constitute a public offering prospectus.


Termination of Employment


For purposes of this Award, a termination of employment includes a termination
that is deemed an “unfair dismissal” or a “constructive dismissal.”


Labor Law Acknowledgment


By accepting the Award, the Participant acknowledges that he or she understands
and agrees to participation in the Plan and that he or she has received a copy
of the Plan.


The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Awards under the Plan to individuals who may
be employees of the Corporation or its Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis. Consequently, the
Participant understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. Further, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Award and the
underlying shares is unknown and unpredictable. In addition, the Participant
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus, the Participant understands, acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the Award shall be
null and void.


Further, the Participant understands that the Award is a conditional right.
Participant shall forfeit any unvested Award upon termination of employment
unless such termination is (i) due to a Qualified Termination of Employment, or
(ii) if more than six months after the Grant Date, due to death, Total and
Permanent Disability, or the shutdown or divestiture of a business unit. Vesting
will cease, for example, regardless of whether (1) the Participant is considered
to be unfairly dismissed without good cause (i.e., subject to a “despido
improcedente”); (2) the Participant is dismissed for disciplinary or objective
reasons or due to a collective dismissal; (3) the Participant terminates his or
her employment or service relationship due to a change of work location, duties
or any other employment or contractual condition; and (4) the Participant
terminates his or her employment or service relationship due to a unilateral
breach of contract by the Corporation or an Affiliate. Consequently, upon
termination of the Participant’s employment or service relationship for any of
the above reasons, the Participant may automatically lose any rights to the
PRSUs that were not vested on the date of termination of the Participant’s
employment or service relationship, as described in the Plan and the Award
Agreement.


Exchange Control Information


The acquisition, ownership and sale of shares of Common Stock under the Plan
must be declared to the Spanish Dirección

25

--------------------------------------------------------------------------------




General de Comercio e Inversiones (the “DGCI”), which is a department of the
Ministry of Economy and Competitiveness. The participant must also declare
ownership of any shares of Common Stock by filing a Form D-6 with the
Directorate of Foreign Transactions each January while the shares of Common
Stock are owned. In addition, the sale of shares of Common Stock must also be
declared on Form D-6 filed with the DGCI in January, unless the sale proceeds
exceed the applicable threshold (currently €1,502,530) (or the Participant holds
10% or more of the share capital of the Corporation or such other amount that
would entitle the Participant to join the Corporation's Board of Directors), in
which case, the filing is due within one month after the sale.


When receiving foreign currency payments derived from the ownership of shares of
Common Stock (e.g., sale proceeds) exceeding €50,000, the Participant must
inform the financial institution receiving the payment of the basis upon which
such payment is made. The Participant will need to provide the institution with
the following information: (i) the Participant’s name, address, and tax
identification number; (ii) the name and corporate domicile of the Corporation;
(iii) the amount of the payment; the currency used; (iv) the country of origin;
(v) the reasons for the payment; and (vi) further information that may be
required.


The Participant is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), any foreign
instruments (including any shares of Common Stock acquired under the Plan) and
any transactions with non-Spanish residents (including any payments of shares of
Common Stock made to the Participant by the Corporation) if the value of the
transactions for all such accounts during the prior year or the balances in such
accounts as of December 31 of the prior year exceeds €1,000,000. If neither the
total balances nor total transactions with non-residents during the relevant
period exceed €50,000,000, a summarized form declaration may be used. More
frequent reporting is required if such transaction value or account balance
exceeds €100,000,000.


Foreign Asset/Account Reporting Information


If the Participant holds rights or assets (e.g., shares of Common Stock or cash
held in a bank or brokerage account) outside of Spain with a value in excess of
€50,000 per type of right or asset (e.g., shares of Common Stock, cash, etc.) as
of December 31 each year, the Participant is required to report certain
information regarding such rights and assets on tax form 720.  After such rights
and/or assets are initially reported, the reporting obligation will only apply
for subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. The reporting must be completed by the following
March 31.


SWEDEN


There are no country-specific provisions.


SWITZERLAND


Securities Law Information


The Awards offered by the Corporation are considered a private offering in
Switzerland; therefore, such offer is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the
Awards constitute a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations, and neither this document nor any other
materials relating to the Awards may be publicly distributed nor otherwise made
publicly available in Switzerland.


TAIWAN


Securities Law Information


The offer of participation in the Plan is available only for employees of the
Corporation and its Affiliates. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.


Exchange Control Information


The Participant may acquire and remit foreign currency (including proceeds from
the sale of shares of Common Stock or the receipt of dividends) into and out of
Taiwan up to US$5,000,000 per year. If the transaction amount is TWD500,000 or
more in a single transaction, the Participant must submit a foreign exchange
transaction form and also provide supporting documentation to the satisfaction
of the remitting bank.



26

--------------------------------------------------------------------------------




If the transaction amount is US$500,000 or more in a single transaction, the
Participant may be required to provide additional supporting documentation to
the satisfaction of the remitting bank. The Participant should consult his or
her personal advisor to ensure compliance with applicable exchange control laws
in Taiwan.


THAILAND


Exchange Control Information


If the proceeds from the sale of shares of Common Stock or the receipt of
dividends paid on such shares are equal to or greater than US$50,000 in a single
transaction, the Participant must repatriate all cash proceeds to Thailand
immediately following the receipt of the cash proceeds and then either convert
such proceeds to Thai Baht or deposit the proceeds into a foreign currency
account opened with a commercial bank in Thailand within 360 days of
repatriation. In addition, the Participant must specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
the Participant fails to comply with these obligations, the Participant may be
subject to penalties assessed by the Bank of Thailand.


The Participant should consult his or her personal advisor prior to taking any
action with respect to remittance of cash proceeds into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.


TRINIDAD & TOBAGO


There are no country-specific provisions.


TURKEY


Securities Law Information


Under Turkish law, the Participant is not permitted to sell shares of Common
Stock acquired under the Plan in Turkey. The Participant must sell the shares of
Common Stock acquired under the Plan outside of Turkey. The Shares are currently
traded on the New York Stock Exchange in the U.S. under the ticket symbol “KMB”
and shares of Common Stock may be sold on this exchange.


Exchange Control Information


Under Turkish law, Turkish residents are permitted to purchase and sell
securities or derivatives traded on exchanges abroad only through a financial
intermediary licensed in Turkey. Therefore, the Participant may be required to
appoint a Turkish broker to assist him or her with the sale of the shares of
Common Stock acquired under the Plan. The Participant should consult his or her
personal legal advisor before selling any shares of Common Stock acquired under
the Plan to confirm the applicability of this requirement to the Participant.


UKRAINE


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in Ukraine do not provide any right for the Participant to receive shares of
Common Stock and shall be paid only in cash through local payroll in an amount
equal to the value of the shares at vesting less any Tax-Related Items. The
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to Participant through
local payroll.


UNITED KINGDOM


Tax Acknowledgment


The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:


If payment or withholding of the income tax due is not made within 90 days after
the end of the U.K. tax year in which the event giving rise to the Tax-Related
Items occurs or such other period specified in section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by the Participant to the
Employer, effective on the Due Date. The Participant agrees that the loan will
bear interest at the then-

27

--------------------------------------------------------------------------------




current Her Majesty’s Revenue and Customs (”HMRC”) official rate and it will be
immediately due and repayable, and the Corporation and/or Employer may recover
it at any time thereafter by any of the means referred to in the Acknowledgement
of Conditions section of the Award Agreement.


Notwithstanding the foregoing, if the Participant is an executive officer or
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of this provision will not apply to
the Participant. In the event that the Participant is an officer or director, as
defined above, and income tax is not collected from or paid by the Participant
by the Due Date, the amount of any uncollected income tax may constitute a
benefit to the Participant on which additional income tax and National Insurance
Contributions may be payable. The Participant acknowledges that the Participant
ultimately will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Corporation or the Employer (as applicable) for the value of
any employee NICs due on this additional benefit which the Corporation and/or
the Employer may recover from the Participant at any time thereafter by any of
the means referred to in the Acknowledgement of Conditions section of the Award
Agreement.


URUGUAY


There are no country-specific provisions.


VENEZUELA


Investment Representation


As a condition of the grant of the Award, the Participant acknowledges and
agrees that any shares of Common Stock the Participant may acquire upon the
settlement of the Award are acquired as and intended to be an investment rather
than for the resale of the shares of Common Stock and conversion of shares into
foreign currency.


Securities Law Information


The Award granted under the Plan and the shares of Common Stock issued under the
Plan are offered as a personal, private, exclusive transaction and are not
subject to Venezuelan government securities regulations.


Exchange Control Information


Exchange control restrictions may limit the ability to remit funds out of
Venezuela or to remit funds into Venezuela following the sale of shares of
Common Stock acquired upon settlement of the Award under the Plan. The
Corporation reserves the right to further restrict the settlement of the Award
or to amend or cancel the Award at any time in order to comply with the
applicable exchange control laws in Venezuela. However, ultimately, the
Participant is responsible for complying with exchange control laws in Venezuela
and neither the Corporation, the Employer, nor any other Affiliate will be
liable for any fines or penalties resulting from the Participant’s failure to
comply with applicable laws. Because exchange control laws and regulations
change frequently and without notice, the Participant should consult with his or
her personal legal advisor before accepting the Award to ensure compliance with
current regulations.


VIETNAM


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in Vietnam do not provide any right for the Participant to receive shares of
Common Stock and shall be paid only in cash through local payroll in an amount
equal to the value of the shares at vesting less any Tax-Related Items. The
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to the Participant
through local payroll.



















28

--------------------------------------------------------------------------------




Appendix A-1




Performance Goal for Kimberly-Clark Corporation
Performance Restricted Stock Unit Awards Granted in 20151


50% of the Performance Goal will be based on attainment of Three Year Average
ROIC performance set forth below for the Performance Period, and 50% of the
Performance Goal will be based on attainment of the Three Year Average Net Sales
growth set forth below for the Performance Period.


Payout as a Percentage of Target


Weight
Measure
0%
50%
100%
150%
200%
50%
Net Sales
-1.40%
-0.15%
1.10%
2.35%
3.60%
50%
ROIC
20.25%
20.75%
21.25%
21.75%
22.25%





Net Sales is defined as consolidated revenues as reported.


Annual ROIC is defined as consolidated after-tax operating profit plus earnings
from equity companies for the year, divided by invested capital. Invested
capital will be defined as the average total assets less notes receivable and
non-interest bearing current liabilities.


Performance Period - January 1, 2015 through December 31, 2017.


Three Year Average ROIC shall be the Annual ROIC for each year in the
Performance Period divided by three and rounded to the nearest tenth of a
percent.


Three Year Average Net Sales shall be the Annual Net Sales growth for each year
in the Performance Period divided by three and rounded to the nearest tenth of a
percent.


Any adjustment to Three Year Average Net Sales or the Three Year Average ROIC
will be approved by the Management Development and Compensation Committee.




































1Performance Goal - The Management Development and Compensation Committee (the
“Committee”) intends to exercise its discretion so that all performance
restricted share unit awards granted will be paid in accordance with the
Performance Goal formula set forth above. If the Committee did not exercise this
discretion, each Executive Officer (as defined by Rule 3b-7 of the Securities
Exchange Act of 1934) would be paid based on an award of 200% of Target provided
that the Corporation has positive earnings per share for the Performance Period.
In addition, the Committee awarded an amount equal to any dividends and other
distributions which would have been paid on shares of Common Stock, based on the
number of PRSUs that vest under this Award, provided the Corporation has
positive earnings per share for the applicable calendar quarter.

29